FLETCHER, Chief Judge
(concurring in the result):
I agree with the majority’s conclusion as to the post-trial delay question and its disposition as to the issue of the trial counsel’s use of an argument relying upon the concept of general deterrence. However, I do so not because of the precedent of United States v. Mosely, 1 M.J. 350 (C.M.A.1976); although I concurred in that case when published, I have distinguished my position in United States v. Varacalle, 4 M.J. 181 (C.M.A.1978).
I concur with Judge Perry’s disposition of the first issue.